 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0064RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   BRIAN A. LEHR,                         )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   WASHINGTON STATE DEPARTMENT            )
     OF RETIREMENT SYSTEMS,                 )
15                                          )
                      Garnishee.            )
16   _______________________________________)
17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Brian A. Lehr, has a
19
     substantial nonexempt interest and which is in the possession, custody, or control of the
20
     garnishee, Washington State Department of Retirement Systems. The Court having reviewed the
21
     record in this matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing
22
     Garnishment” (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4)
23
     submitted by plaintiff’s counsel on June 4, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff
24
     shall serve the defendant/judgment debtor and the garnishee with a copy of the writ and
25
     accompanying instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 6th day of June, 2019.
 2
 3
                                              A
                                              Robert S. Lasnik
 4                                            United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
